Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,5-8,10-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Mc Donough et al (PGPub2017/001 7954) teaches the Point-to-Point Transaction Guidance Apparatuses, Methods and Systems (“P2PTG”) transforms virtual wallet address inputs via P2PTG components into transaction confirmation outputs. In one embodiment, the P2PTG includes a point-to-point payment guidance apparatus, comprising, a memory and processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: obtain a target wallet identifier registration at a beacon. The P2PTG then may register the target wallet identifier with the beacon and obtain a unique wallet identifier from a migrant wallet source associated with a user at the beacon. The P2PTG may then obtain a target transaction request at the beacon from the migrant wallet source and commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.
Mc Donough did not disclose a product information transmitting unit extracting, when the identifier for the first merchant is selected, product information for first products stored to correspond to the identifier for the first merchant from the product information database and transmitting the product information for the first products to the user terminal; and
a payment agency processing unit, transmitting, when a payment request for a second product which is any one product selected among the first products and information on the virtual currency amount of the second product are received from the user terminal, a payment processing completion message for the second product to the user terminal after completing transfer processing from the electronic wallet account of a user to the electronic wallet account of the first merchant for the virtual currency amount of the second product,
wherein the payment agency processing unit includes: a composite information database storing the identifier for each of the plurality of merchants and information on different predetermined Euclidean distance values to be used for user authentication for each merchant to correspond to each other;
a distance extracting unit verifying, when the information on the virtual currency amount of the second product is received from the user terminal along with the payment request for the second product, the identifier for the first merchant and extracting a first Euclidean distance value stored to correspond to the identifier for the first merchant from the composite information database;
an authentication verifying unit randomly generating, when the first Euclidean distance value is extracted, a random vector and transmitting a transmission request of a feedback vector for the random vector to the user terminal, while transmitting the random vector and the identifier for the first merchant to the user terminal, and then when a first feedback vector, in which the first feedback vector is a vector generated so that the Euclidean distance from the random vector is calculated as the first Euclidean distance value prestored in the user terminal, is received as the feedback vector for the random vector from the user terminal, completing authentication for the user terminal by verifying whether the Euclidean distance between the first feedback vector and the random vector is calculated as the first Euclidean distance value; and
a processing unit completing, when the authentication for the user terminal is completed, the transfer processing from the electronic wallet account of the user to the electronic wallet account of the first merchant for the virtual currency amount of the second product.
The non-patent literature, IEEE Consumer Electronics Magazine (Volume: 6, Issue: 2, Page(s): 78-88) Authors: Alak Majumder • Joyeeta Goswami • et al ;  Pay-Cloak: A Biometric Back Cover for Smartphones: Facilitating secure contactless payments and identity virtualization at low cost to end users discloses continuous improvements in technology and quality of life have had a strong impact on the development of payment techniques. With the evolution of near-field communication (NFC) technology, contactless payment has received recent attention because of its short-range, conducive nature. As mobile computing made great leaps due to enormous development in the smartphone platform, companies like Google, Samsung, and Apple embedded NFC in smartphones to provide on-the-go payment capabilities, eliminating the need for payment cards. But due to interoperability and high cost, these technologies are not available to everyone.
IEEE Consumer Electronics Magazine did not disclose a product information transmitting unit extracting, when the identifier for the first merchant is selected, product information for first products stored to correspond to the identifier for the first merchant from the product information database and transmitting the product information for the first products to the user terminal; and
a payment agency processing unit, transmitting, when a payment request for a second product which is any one product selected among the first products and information on the virtual currency amount of the second product are received from the user terminal, a payment processing completion message for the second product to the user terminal after completing transfer processing from the electronic wallet account of a user to the electronic wallet account of the first merchant for the virtual currency amount of the second product,
wherein the payment agency processing unit includes:
a composite information database storing the identifier for each of the plurality of merchants and information on different predetermined Euclidean distance values to be used for user authentication for each merchant to correspond to each other;
a distance extracting unit verifying, when the information on the virtual currency amount of the second product is received from the user terminal along with the payment request for the second product, the identifier for the first merchant and extracting a first Euclidean distance value stored to correspond to the identifier for the first merchant from the composite information database;
an authentication verifying unit randomly generating, when the first Euclidean distance value is extracted, a random vector and transmitting a transmission request of a feedback vector for the random vector to the user terminal, while transmitting the random vector and the identifier for the first merchant to the user terminal, and then when a first feedback vector, in which the first feedback vector is a vector generated so that the Euclidean distance from the random vector is calculated as the first Euclidean distance value prestored in the user terminal, is received as the feedback vector for the random vector from the user terminal, completing authentication for the user terminal by verifying whether the Euclidean distance between the first feedback vector and the random vector is calculated as the first Euclidean distance value; and
a processing unit completing, when the authentication for the user terminal is completed, the transfer processing from the electronic wallet account of the user to the electronic wallet account of the first merchant for the virtual currency amount of the second product.
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to the Point-to-Point Transaction Guidance Apparatuses, Methods and Systems (“P2PTG”) transforms virtual wallet address inputs via P2PTG components into transaction confirmation outputs. In one embodiment, the P2PTG includes a point-to-point payment guidance apparatus, comprising, a memory and processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: obtain a target wallet identifier registration at a beacon. The P2PTG then may register the target wallet identifier with the beacon and obtain a unique wallet identifier from a migrant wallet source associated with a user at the beacon. The P2PTG may then obtain a target transaction request at the beacon from the migrant wallet source and commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon. The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698